Exhibit 10.4
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO NEW CENTURY ENERGY CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED.
 


 
THIRD AMENDED AND RESTATED SECURED TERM NOTE
 
FOR VALUE RECEIVED, NEW CENTURY ENERGY CORP., a Colorado corporation (the
“Company”), hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C
Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street,
George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or
its registered assigns or successors in interest, the sum of Nine Million Five
Hundred Thousand Dollars ($9,500,000), together with any accrued and unpaid
interest hereon, on December 31, 2007 (the “Maturity Date”) if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and/or supplemented from time to time, the “Purchase Agreement”).
 
The following terms shall apply to this Third Amended and Restated Secured Term
Note (this “Note”):
 
ARTICLE I
 
CONTRACT RATE AND REDEMPTION
 
1.1 Contract Rate. Subject to Sections 2.2 and 3.9, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to twenty percent (20%) (the “Contract Rate”).
Interest shall be (i) calculated on the basis of a 360 day year, and (ii)
payable monthly, in arrears, commencing on November 1, 2005, on the first
business day of each consecutive calendar month thereafter through and including
the Maturity Date, and on the Maturity Date, whether by acceleration or
otherwise
 
1.2 Repayments. Amortizing payments of the aggregate Principal Amount
outstanding under this Note at any time together with accrued and unpaid
interest shall be made by the Company on each Repayment Date (as hereafter
defined) in an amount equal to the Payment Amount (as hereafter defined). Each
such Payment Amount shall be applied (a) first to any fees due and payable to
the Holder pursuant to this Note, the Purchase Agreement or any other Related
Agreement, (b) then to accrued and unpaid interest due on this Note and (c) then
to the outstanding Principal Amount under this Note, in each case, in such order
as the Holder shall determine in its sole discretion. Any outstanding Principal
Amount together with any accrued and unpaid interest and any and all other
unpaid amounts which are then owing by the Company to the Holder under this
Note, the Purchase Agreement and/or any other Related Agreement shall be due and
payable on the Maturity Date. For purposes of this Section, (a) the term
“Payment Amount” shall mean the greater of (i) eighty percent (80%) of the gross
proceeds paid to the Company in respect of oil, gas and/or other hydrocarbon
production arising from the Company’s 7.15% working interest in the Wishbone
Field in the Lindholm-Hanson Gas Unit located in McMullen County, Texas (the
“Wishbone Field”), purchased by the Company pursuant to the Purchase and Sale
Agreement dated September 2, 2005 between the Company and the seller of such
working interest (the “Production Payments”), and (ii) the monthly interest
payment; and (b) the term “Repayment Date” means a date not later than five (5)
days following the day on which the Company receives each Production Payment,
commencing with all Production Payments received by the Company after March 1,
2006 with respect to the production month of January 2006 and each month
thereafter. Notwithstanding anything contained in this Section to the contrary,
if during the 2006 or 2007 calendar years the Company drills one or more wells
in the Wishbone Field, then so long as no Event of Default shall have occurred
and be continuing the Company shall be permitted to deduct from each Payment
Amount in respect of the Principal Amount then required to be made an amount
sufficient to cover not more than the Company’s then owing 7.25% pro-rata share
of the drilling and completion costs associated with such drilling, provided
that in no event shall any such drilling and completion costs be deducted from
the interest payments then due and owing by the Company to the Holder hereunder.


--------------------------------------------------------------------------------



 
 
1.3 Mandatory Redemption. The total outstanding Principal Amount together with
any accrued and unpaid interest and any and all other unpaid amounts which are
then owing by the Companies to the Holder under this Note, the Purchase
Agreement and/or any other Related Agreement shall be due and payable on the
Maturity Date.
 
1.4 Optional Redemption. The Company may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to the Applicable
Principal Amount (as defined below) together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Purchase Agreement and/or any other Related Agreement (the
“Redemption Amount”) outstanding on the Redemption Payment Date (as defined
below). The Company shall deliver to the Holder a written notice of redemption
(the “Notice of Redemption”) specifying the date for such Optional Redemption
(the “Redemption Payment Date”), which date shall be seven (7) business days
after the date of the Notice of Redemption. On the Redemption Payment Date, the
Redemption Amount must be paid in good funds to the Holder. In the event the
Company fails to pay the Redemption Amount on the Redemption Payment Date as set
forth herein, then such Notice of Redemption will be null and void. For purposes
of this Section 1.4, the “Applicable Principal Amount” shall mean 100% of the
Principal Amount outstanding at the time of such prepayment.
 
ARTICLE II
 
EVENTS OF DEFAULT
 
2.1 Events of Default. The occurrence of any of the following events set forth
in this Section 2.1 shall constitute an event of default (“Event of Default”)
hereunder:
 
(a) Failure to Pay. The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of three (3) days following the date upon which any such payment
was due.

-2-

--------------------------------------------------------------------------------



 
 
(b) Breach of Covenant. The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.
 
(c) Breach of Representations and Warranties. Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any other Related Agreement shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made.
 
(d) Default Under Other Agreements. The occurrence of any default (or similar
term) in the observance or performance of any other agreement or condition
relating to any indebtedness or contingent obligation of the Company or any of
its Subsidiaries beyond the period of grace (if any), the effect of which
default is to cause, or permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable;
 
(e) Material Adverse Effect. Any change or the occurrence of any event which
could reasonably be expected to have a Material Adverse Effect;
 
(f) Bankruptcy. The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(g) Judgments. Attachments or levies in excess of $100,000 in the aggregate are
made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered against the Company’s property involving a liability of more than
$100,000 which shall not have been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;
 
(h) Insolvency. The Company or any of its Subsidiaries shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;

-3-

--------------------------------------------------------------------------------



 
(i) Change in Control. A Change in Control shall occur. A “Change in Control”
shall arise when any “Person” or “group” (as such terms are defined in Sections
13(d) and 14(d) of the Exchange Act, as in effect on the date hereof) is or
becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of 35% or more on a fully diluted
basis of the then outstanding voting equity interest of the Company (other than
a “Person” or “group” that beneficially owns 35% or more of such outstanding
voting equity interests of the Company on the date hereof) or (ii) the Board of
Directors of the Company shall cease to consist of a majority of the Company’s
board of directors on the date hereof (or directors appointed by a majority of
the board of directors in effect immediately prior to such appointment);
 
(j) Indictment; Proceedings. The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;
 
(k) The Purchase Agreement, Related Agreements, the September 2005 Purchase
Agreement, the September 2005 Related Agreements, the December 2005 Option, the
Gulf Coast Purchase Agreements, the Gulf Coast Related Agreements, the December
2006 Purchase Agreement and the December 2006 Related Agreements,. (i) An Event
of Default shall occur under and as defined in the Purchase Agreement, any other
Related Agreement, the Securities Purchase Agreement dated as of June 30, 2005
by and between the Holder and the Company (as amended, modified and supplemented
from time to time, the “June 2005 Purchase Agreement”) and/or any other
document, instrument or agreement entered into in connection with the
transactions contemplated by the June 2005 Purchase Agreement (as amended,
modified and supplemented from time to time, the “June 2005 Related
Agreements”); the Securities Purchase Agreement dated as of September 19, 2005
by and between the Holder and the Company (as amended, modified and supplemented
from time to time, the “September 2005 Purchase Agreement”) and/or any other
document, instrument or agreement entered into in connection with the
transactions contemplated by the September 2005 Purchase Agreement (as amended,
modified and supplemented from time to time, the “September 2005 Related
Agreements”); the Option issued to Holder by the Company on December 30, 2005
(as amended, modified and supplemented from time to time, the “December 2005
Option”); and/or the April 26, 2006 or June 30, 2006 Gulf Coast Oil Corporation
(“Gulf Coast”) Securities Purchase Agreements by and between the Holder and Gulf
Coast (as amended, modified and supplemented from time to time, the “Gulf Coast
Purchase Agreements”) and/or any other document, instrument or agreement entered
into in connection with the transactions contemplated by the Gulf Coast Purchase
Agreements (as amended, modified and supplemented from time to time, the “Gulf
Coast Related Agreements”), the Securities Purchase Agreement dated as of
December 28, 2006 by and between the Holder and the Company (as amended,
modified and supplemented from time to time, the “December 2006 Purchase
Agreement”) and/or any other document, instrument or agreement entered into in
connection with the transactions contemplated by the December 2006 Purchase
Agreement (as amended, modified and supplemented from time to time, the
“December 2006 Related Agreements”), (ii) the Company or any of its Subsidiaries
shall breach any term or provision of the Purchase Agreement, any Related
Agreement, the June 2005 Purchase Agreement or any June 2005 Related Agreements,
the September 2005 Purchase Agreement or the September 2005 Related Agreements,
the December 2005 Option, the Gulf Coast Purchase Agreements or any Gulf Coast
Related Agreements, the December 2006 Purchase Agreement or the December 2006
Related Agreements (collectively as amended, modified and supplemented from time
to time, the “Funding and Related Documents”) in any material respect and such
breach, if capable of cure, continues unremedied for a period of fifteen (15)
days after the occurrence thereof, (iii) the Company or any of its Subsidiaries
attempts to terminate, challenges the validity of, or its liability under, the
Funding and Related Documents (iv) any proceeding shall be brought to challenge
the validity, binding effect of the New Century Funding and Related Documents or
(v) any of the Funding and Related Documents ceases to be a valid, binding and
enforceable obligation of the Company or any of its Subsidiaries (to the extent
such persons or entities are a party thereto);

-4-

--------------------------------------------------------------------------------



 
 
2.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Company shall pay additional interest on this Note in an
amount equal to two percent (2%) per month, and all outstanding obligations
under this Note, the Purchase Agreement and each other Related Agreement,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.
 
2.3 Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may demand repayment in full of all
obligations and liabilities owing by Company to the Holder under this Note, the
Purchase Agreement and/or any other Related Agreement and/or may elect, in
addition to all rights and remedies of the Holder under the Purchase Agreement
and the other Related Agreements and all obligations and liabilities of the
Company under the Purchase Agreement and the other Related Agreements, to
require the Company to make a Default Payment (“Default Payment”). The Default
Payment shall be 130% of the outstanding principal amount of the Note, plus
accrued but unpaid interest, all other fees then remaining unpaid, and all other
amounts payable hereunder. The Default Payment shall be applied first to any
fees due and payable to the Holder pursuant to this Note, the Purchase
Agreement, and/or the other Related Agreements, then to accrued and unpaid
interest due on this Note and then to the outstanding principal balance of this
Note. The Default Payment shall be due and payable immediately on the date that
the Holder has exercised its rights pursuant to this Section 2.3.
 
ARTICLE III
 
MISCELLANEOUS
 
3.1 Cumulative Remedies. The remedies under this Note shall be cumulative.
 
3.2 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

-5-

--------------------------------------------------------------------------------



 
 
3.3 Notices. Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Purchase Agreement.
 
3.4 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
3.5 Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
3.6 Cost of Collection. In case of any Event of Default under this Note, the
Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.
 
3.7 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.
 
(b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

-6-

--------------------------------------------------------------------------------


 
(c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
3.8 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
3.9 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
3.10 Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Company and its Subsidiaries as more fully
described in the Master Security Agreement and in the Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment of Production and (ii) in
the equity interests of the Companies’ Subsidiaries pursuant to the Stock Pledge
Agreement which such security interests, in each case, have been reaffirmed and
ratified pursuant to the Reaffirmation Agreement. The obligations of the Company
under this Note are guaranteed by certain Subsidiaries of the Company pursuant
to the Subsidiary Guaranty which guaranty has been reaffirmed pursuant to the
Reaffirmation Agreement.
 
3.11 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other

-7-

--------------------------------------------------------------------------------



 
 
3.12 Amendment and Restatement. This Note amends and restates in its entirety
(and is given in substitution for but not in satisfaction of) that certain
Second Amended and Restated Secured Term Note entered into as of December 28,
2006, to be effective as of September 19, 2005, executed by the Company in favor
of the Holder in the original principal amount of $9,500,000 (the “Prior Note”
and the “Amendment”). This Note does not effect a refinancing of all or any
portion of the obligations heretofore evidenced by the Prior Note, it being the
intention of the Company and the Holder to avoid effectuating a novation of such
obligations.
 
3.13 Acceptance of Amendment and Restatement by Holder. By signing below, and
agreeing and accepting this Note, the Holder of this Note hereby agrees to and
accepts the Amendment of and restatement of the Prior Note in the form of this
Note, as well as the terms and conditions contained herein.
 
3.14 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register this Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Company of this Note to the new holder or the
issuance by the Company of a new instrument to the new holder, or (ii) transfer
through a book entry system maintained by the Company (or its agent), within the
meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
 


 
[Balance of page intentionally left blank; signature page follows]

-8-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Third Amended and Restated
Secured Term Note to be signed in its name on July 10, 2007 to be effective as
of the 19th day of September, 2005.
 


 



 
 
NEW CENTURY ENERGY CORP.
 
 
By: /s/ Edward R. DeStefano
 
 
Edward R. DeStefano
 
 
Chief Executive Officer and President

 
WITNESS:
 
/s/ David Loev                                                      
 
Printed Name: David Loev                                 
 


Agreed to an accepted by:


LAURUS MASTER FUND, LTD.

 
By: /s/ David Grin                                                 
 
Its: Director                                                           
 
Printed Name: David Grin                                   

 
 
Acknowledged and Consented to:

 
CENTURY RESOURCES, INC.
 
GULF COAST OIL CORPORATION
   
 
/s/ Edward R. DeStefano                        
 
/s/ Edward R. DeStefano                        
 
Edward R. DeStefano
 
Edward R. DeStefano
 
Chief Executive Officer and President
 
Chief Executive Officer and President

 


-9-

--------------------------------------------------------------------------------


 